This case was tried at the same time as the case of Hiram Adams, Plaintiff, v. Town of Red Fork et al., No. 39227, in the lower court, and the petitions were practically the same, with the exception of the names of the parties and the description of the lands involved, the amounts demanded being the same.
The jury trial resulted in a verdict for $600. It was briefed in connection with No. 20613, and the evidence was practically the same. We have examined the authorities relied on, and are of the opinion that, under the evidence in this case, there was no liability. A further discussion of the matter can be found in the case of E. G. Fike  Company, Plaintiff in Error, v. Hiram Adams et al., Defendants in Error, No. 20613,158 Okla. 158, 13 P.2d 83, opinion this day rendered.
This case is accordingly reversed, with directions to the lower court to set aside the judgment and to dismiss the action at the cost of the defendant in error.
RILEY, HEFNER, CULLISON, SWINDALL, and ANDREWS, JJ., concur. McNEILL, J., disqualified. LESTER, C. J., and CLARK, V. C. J., absent